EXAMINER’S COMMENTS
	Interpretation under 35 U.S.C. 112(f) of the limitation “heating/cooling device” is maintained, since it meets the three-pronged test for such interpretation: 1) it includes a generic term “device”; 2) coupled with functional terms “heating/cooling”; and the claims do not recite sufficient structure to perform the recited function.  Applicant properly argues that structural support for the limitation is provided in the specification.  However, such does not prevent interpretation under 35 U.S.C. 112(f), but rather guides how the limitation should be interpreted under the statute.  As stated in the previous office action, structural support for the limitation is found at para. 0025 of the specification.	
The rejections under 35 U.S.C. 112(b) of claims 1-20 regarding the limitation “heating/cooling device” have been withdrawn.  Since the specification describes the associated structure for interpretation under 35 U.S.C. 112(f), the metes and bounds of the limitation are considered definite.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, as discussed in the previous office action, the prior art fails to teach the combination of switches and zone heating/cooling devices as recited, and further comprising an electronic controller configured to operate the plurality of switches to supply current bi-directionally through the first zone heating/cooling device, bi-directionally through the second zone heating/cooling device, or bi-directionally through a series connection of the first zone heating/cooling device and the second zone heating/cooling device.
As per independent claim 15, as discussed during the interview held on 16 June 2022, Applicant has properly overcome the contingent limitation issues set forth in the previous office action by changing the method claim to an apparatus claim.  In previous office action, claims 15-20 were rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by VerWoert et al.  As currently amended, the claim now requires patentable weight be given to the processor configured to perform the control steps as recited.  Neither VerWoert et al. not the prior art as a whole, teaches the system combination of claim 15 as now recited, and in particular a processor configured to operate a plurality of switches in the vehicle in a manner that places the plurality of switches in: a first state, in response to the first temperature selection being an OFF level and the second temperature selection not being the OFF level, to supply current to the second zone heating/cooling device and to not supply current to the first zone heating/cooling device, a second state, in response to the first temperature selection not being the OFF level and the second temperature selection being the OFF level, to supply current to the first zone heating/cooling device and to not supply current to the second zone heating/cooling device, and a third state, in response to the first temperature selection not being the OFF level and the second temperature selection not being the OFF level, to connect the first zone heating/cooling device and the second zone heating/cooling device in series and supply current to both the second zone heating/cooling device and the first zone heating/cooling device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763